



Exhibit 10.1


Kadant, Inc.                                             May 16, 2018


Dear Sir/Madam,


Our Reference: 96020
Re: USD 15,000,000 Interest Rate Swap with Embedded Floor
USI: DTCCRA20180516D10004401683532497


The purpose of this letter agreement (this "Confirmation") is to confirm the
terms and conditions of the Transaction entered into between Citizens Bank,
National Association and Kadant, Inc. (the "Counterparty") on the Trade Date
specified below (the "Transaction"). This document will constitute a
"Confirmation" as referred to in the ISDA Master Agreement specified below.


The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.


This Confirmation evidences a complete and binding agreement between
Counterparty and Citizens as to the terms of the Transaction to which this
Confirmation relates. This Confirmation supplements, forms part of, and is
subject to, the
IS DA Master Agreement dated as of May 13, 2005 between Counterparty and
Citizens as the same may be amended and supplemented from time to time (the
"Agreement").


In the event of any inconsistency between the provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of this
Transaction.


The terms of the particular Transaction to which this Confirmation relates are
as follows:
Notional Amount
 
USD 15,000,000
Trade Date:
 
May 16, 2018
Effective Date
 
May 16, 2018
Termination Date
 
June 30, 2023
Fixed Amounts
 
 
Fixed Rate Payer
 
Counterparty
Fixed Rate Payer Payment Dates
 
Payment Dates as specified in the Notional Schedule
 
 
 
Fixed Rate
 
3.15 percent
Fixed Rate Day Count Fraction
 
Actual/360
Business Days for Fixed Amounts
 
London, New York
Floating Amounts
 
 
Floating Rate Payer
 
Citizens
Floating Rate Payer Payment Dates
 
Payment Dates as specified in the Notional Schedule
 
 
 
Floating Rate Option
 
USD-LIBOR-BBA-Bloomberg- provided, however, that if the Floating Rate Option for
any Calculation
period is less than 0.00%, then the Floating Rate Option for such calculation
shall be deemed to be 0.00%.








--------------------------------------------------------------------------------





Interpolation
 
Applicable
0.00%
Floor Rate
 
 
Designated Maturity
 
3 Month, with the exception of the initial Calculation Period which will be a
Linear Interpolation of the 1 month and 2 month rates.
 
 
 
Floating Rate for the Initial Calculation Period
 
N/A
Spread
 
N/A
Floating Rate Day Count Fraction
 
Actual/360
Compounding
 
N/A
Reset Dates
 
The first day of each Calculation Period
Business Days for Floating Amounts
 
London, New York
Calculation Agent
 
As per The Agreement
 
 
 
Other Details
N/A
 
 
 
 
 
Account Details
 
 
Payments to the Counterparty:
 
 
Bank Name: Wells Fargo Bank
 
 
Account Number: 4162079339
 
 
Account Name: Kadant, Inc.
 
 
ABA Number: 121000248
 
 
 
 
 
Offices
 
 
The Office of Citizens for the Transaction is :
 
Boston
The Office of the Counterparty for the Transaction is :
 
Westford

Each party represents to the other party on the Trade Date of this Transaction
that (in the absence of a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction):-


(a)Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying, and has
not relied, on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction; it
being understood that information and explanations related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction, no communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.


(b)Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.


(c)Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Transaction.


This Confirmation is in final form and supersedes all previous Confirmations and
communications in respect of this Transaction. No hard copy will follow.







--------------------------------------------------------------------------------





In the event that you disagree with any part of this Confirmation, please notify
us via the contact details below, so that the discrepancy may be quickly
resolved. All inquiries regarding confirmations, payments and/or rate
re-settings should be sent to:


Citizens Bank, National Association
One Citizens Drive
Riverside, RI 02915
Attn: Interest Rate Risk Management
Phone: (866)999-0073
Fax: 401-282-7718




We are pleased to have completed this Transaction and look forward to dealing
with you again in the near future.


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation enclosed for that purpose and
returning it to us via fax at the number listed above.


For and on behalf of Citizens Bank, National Association




By:______/s/ Elizabeth Magalhaes ___________
Name: Elizabeth Magalhaes
Title: Officer


Kadant, Inc.
By:____/s/ Daniel J. Walsh______________
Name: Daniel J. Walsh
Title: Treasurer
Notional Schedule
 
 
 
 
 
 
 
Date
 
 
Notional
May 16, 2018
-
June 29, 2018
15,000,000.00
June 29, 2018
-
September 28, 2018
15,000,000.00
September 28, 2018
-
December 28, 2018
15,000,000.00
December 28, 2018
-
March 29, 2019
15,000,000.00
March 29, 2019
-
June 28, 2019
15,000,000.00
June 28, 2019
-
September 27, 2019
15,000,000.00
September 27, 2019
-
December 27, 2019
15,000,000.00
December 27, 2019
-
March 27, 2020
15,000,000.00
March 27, 2020
-
June 26, 2020
15,000,000.00
June 26, 2020
-
September 25, 2020
15,000,000.00
September 25, 2020
-
December 31, 2020
15,000,000.00
December 31, 2020
-
April 1, 2021
15,000,000.00
April 1, 2021
-
July 2, 2021
15,000,000.00
July 2, 2021
-
October 1, 2021
15,000,000.00
October 1, 2021
-
December 31, 2021
15,000,000.00
December 31, 2021
-
April 1, 2022
15,000,000.00
April 1, 2022
-
July 1, 2022
15,000,000.00
July1, 2022
-
September 30, 2022
15,000,000.00
September 30, 2022
-
December 30, 2022
15,000,000.00
December 30, 2022
-
March 31, 2023
15,000,000.00
March 31, 2023
-
June 30, 2023
15,000,000.00










